EXHIBIT 10.2














SIXTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT


Between PACIFICORP
And


CHEVRON MINING INC.




THIS SIXTEENTH AMENDMENT amends the Coal Supply Agreement dated July l, 1992, as
amended and restated in the FIFTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT,
effective July 1, 2010, ("CSA") between CHEVRON MINING INC. (fka The Pittsburg &
Midway Coal Mining Co.), a Missouri corporation with offices in Englewood,
Colorado ("Seller"), and PACIFICORP, an Oregon corporation with offices in Salt
Lake City, Utah ("Buyer").


RECITALS


1.
Seller has constructed new facilities at its Sorenson Tipple which have changed
the physical point at which Seller delivers coal to Buyer and changed the weigh
scale for deliveries of coal.



2.
The parties therefore desire to amend the CSA solely to reflect these physical
changes.



In consideration of the mutual benefits, the parties amend the CSA as follows:


1.
Section 3.06 as presently written shall be deleted and shall now read in its
entirety as follows:



3.06    Point of Delivery. Seller shall deliver the coal F.O.B. the point of
discharge of coal off of Seller's 170 Belt into the chute on Buyer's "Green
Transfer Station" (the "Point of Delivery'').Title and risk of loss for all coal
shall pass to Buyer upon receipt at the Point of Delivery.
2.
Section 4.03 as presently written shall be deleted and shall now read in its
entirety as follows:



4.03

Weighing








--------------------------------------------------------------------------------

EXHIBIT 10.2


(a)
    Weigh Scale. The weighing process for measuring coal delivered under this
Agreement is segregated into two primary components: 1) the "Weigh Bridge" with
the load cells located Oil the Sellers 170 belt and 2) the “Integrator” located
in the Buyer's weigh bin. Buyer shall provide Seller with a daily copy of the
scale weights (provided via the Integrator) that match the samples provided for
in Section 4.02(b). The weight thus determined shall be accepted as the quantity
of coal for which invoices are rendered and payments made under this Agreement.
(b)
    Tests. Seller shall operate and maintain the Weigh Bridge at Seller's
expense and the Buyer shall operate and maintain the Integrator at Buyer's
expense. The parties shall share responsibility for maintaining the connection
wires between the Weigh Bridge and the Integrator. Regular calibration and
maintenance schedules will be adhered to using National Institute of Standards
and Technology Handbook 44 guidelines or mutually agreed upon methods and
procedures. In addition, Wyoming State certification of the scales will be
maintained at all times. Either party may at any time request a prompt test and
adjustment of the scales, the results of which shall be certified by an
independent weighing and inspection bureau or other mutually acceptable
independent organization, all at the expense of the party requesting the test,
provided, however, that if such test reveals an error in weights in excess of
one-half of 1 percent, the party benefiting from the error shall bear the costs
of the test. If the scales are found to be in error in excess of one-half of 1
percent, the Joint Task Force established under Section 4.08 shall promptly
attempt to reach a mutually agreeable settlement concerning the tonnage
delivered during the period following the last scale test. If the Joint Task
Force is unable to reach a prompt settlement, the tonnage for all coal delivered
under this Agreement during the entire period subsequent to the last scale test
shall be adjusted upwards or downwards, as the case may be, for 50 percent of
any correction made to the scales, and Seller shall issue to Buyer a debit or
credit memorandum therefor.
(c)
    Representatives. Each party shall have the right, at its sole risk and
expense, to have a representative present to observe the weighing of the coal
and the scale maintenance calibration and certification procedures.




The CSA as amended by this Sixteenth Amendment is in full effect.


The parties hereto have caused this Sixteenth Amendment to be executed on the
dates' shown below.









--------------------------------------------------------------------------------

EXHIBIT 10.2


Chevron Mining Inc.
 
Pacificorp
By: /s/ [Illegible]
 
By: /s/ Cindy Crane
Title: President
 
Title: Vice President
 
 
 
September 30, 2011
 
October 4, 2011








